UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 23, 2013 RLJ ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 001-35675 45-4950432 (Commission File Number) (IRS Employer Identification Number) RLJ Entertainment, Inc. 8515 Georgia Avenue, Suite 650 Silver Spring, Maryland (Address of principal executive offices) Registrant’s telephone number, including area code: (301) 608-2115 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. A copy of the RLJ Entertainment, Inc. investor presentation to be provided by the company to various investors regarding an overview of the operations and financial condition of the company is attached as Exhibit 99.1. This information is being furnished pursuant to Item 7.01 of Form 8-K.This information is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 and is not incorporated by reference into any Securities Act registration statements. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. RLJ Entertainment, Inc. Investor Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RLJ ENTERTAINMENT, INC. Date: September 23, 2013 By: /s/ ANDREW S. WILSON Name: Andrew S. Wilson Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Document Description RLJ Entertainment, Inc. Investor Presentation
